                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:17-HC-2128-D

 SCOTT ALAN MASSEY,                           )
                                              )
                          Petitioner,         )
                                              )
                 v.                           )                      ORDER
                                              )
 J.C. HOLLAND,                                )
                                              )
                          Respondent.         )

       On February 14, 2018, Magistrate Judge Numbers issued a Memorandum and

Recommendation ("M&R") [D.E. 9] and recommended dismissing without prejudice Scott Alan

Massey's ("Massey") 28 U.S.C. § 2241 petition. Massey objected to the M&R [D.E. 10].

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or

recommendations to which objection is made." Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310, 315 (4th Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. §

636(b). Absent a timely objection, "a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation." Diamond, 416 F .3d at 315 (quotation omitted).

       Massey's objections do not meaningfully address the M&R.                Because Massey's

objections fail to meaningfully address the M&R, de novo review is not required. See,         ~.

Wells v. Shriners Hosp., 109 F.3d 198,200-01 (4th Cir. 1997); Omiano v. Johnson, 687 F.2d 44,

47 (4th Cir. 1982).

       Alternatively, Massey's objections lack merit. Massey's petition challenges the validity

of his conviction. See Pet. [D.E. 1] 6--10. Massey must challenge the legality of his sentence
under 28 U.S.C. § 2255 unless ''the remedy by motion [under § 2255] is inadequate or

ineffective to test the legality of his detention." 28 U.S.C. § 2255(e); see In re Vial, 115 F.3d

1192, 1194 (4th Cir. 1997) (en bane). Massey is procedurally barred from filing a section 2255

motion because he already filed one such motion and has not received authorization from the

United States Court of Appeals for the Sixth Circuit to file another. Massey v. United States,

No. 1:07-CR-175, 2011 WL 1630744 (W.D. Mich. Apr. 29, 2011) (unpublished); see 28 U.S.C.

§ 2255(h).

       In United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), the Fourth Circuit held:

              § 2255 is inadequate and ineffective to test the legality of a
              sentence when: (1) at the time of sentencing, settled law of this
              circuit or the Supreme Court established the legality of the
              sentence; (2) subsequent to the prisoner's direct appeal and first §
              2255 motion, the aforementioned settled substantive law changed
              and was deemed to apply retroactively on collateral review; (3) the
              prisoner is unable to meet the gatekeeping provisions of §
              2255(h)(2) for second or successive motions; and (4) due to this
              retroactive change, the sentence now presents an error sufficiently
              grave to be deemed a fundamental defect.

Id. at 429. Section 2255 is not rendered inadequate or ineffective merely because a petitioner is

procedurally barred from filing a section 2255 motion. Vial, 115 F.3d at 1194 n.S. Massey

cannot satisfY the Wheeler test because Massey does not cite any change in the law that applies

retroactively on collateral review. See Wheeler, 886 F.3d at-428-29; Rice v.    River~   617 F.3d

802, 807 (4th Cir. 2010) (per curiam). Thus, Massey may not challenge the legality of his

conviction and sentence under section 2241.

       Massey also challenges the conditions of his confinement. See Pet. [D.E. 1] 8. Massey's

challenges to his conditions of confinement are not cognizable in a section 2241 petition. See

M&Rat5.



                                                2
       In sum, after reviewing the M&R, the record, and Massey's objections, the court

OVERRULES Massey's objections [D.E. 10], ADOPTS the conclusions in the M&R [D.E. 9],

and DISMISSES Massey's petition without prejudice.       The court DENIES a certificate of

appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473,483-84 (2000). The clerk shall close the case.

       SO ORDERED. This _L_ day of October 2018.




                                                      Chief United States District Judge




                                              3
